DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 13, 2022.
Claim Rejections - 35 USC § 112
Claims 16-18 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the confusing newly-added recitation “is a polyamide 616, polyamide 916 or polyamide 516” is redundant given that the antecedently-recited “at least one polyamide unit” already includes homopolyamides of 616, 916 and 516.
In claim 16, the newly-added recitation “the proportion of the mixture made of the at least one polyamides (A2) and (A3) is 5 to 50% by weight” is indefinite in that it is unclear whether a mixture of (A2) and (A3) is required.
Claim 21 is indefinite for depending upon cancelled claim 20.
In claim 31, it is unclear how component (C) differs from components (A) or (B).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0155545 (Stoppelmann).
Stoppelmann discloses a method of molding a thermoplastic composition comprising:
25 to 80 wt.% of a mixture made of 
(Aa) 50.1 to 90 wt.% of at least one partially crystalline aliphatic polyamide inclusive of PA 516, PA 616 (meets Applicants’ polyamide (A1)), PA 11, PA 12, PA 1010, PA 1012, PA 1014, PA 1016 and PA 1018 (meets Applicants’ polyamide (A3)) and
(Ab) 10 to 49.9 wt.% of at least one amorphous or microcrystalline polyamide inclusive of PA MACM16, PA PACM16 and PA TMDC16 (meets Applicants’ polyamide (A2));
20 to 65 wt.% glass filler (meets Applicants’ filler (B)); and
0 to 10 wt.% additives (meets Applicants’ additive (C))
(e.g., abstract, [0009-0017], [0029], [0038-0039], [0058], Tables 1-6, claims).  
In essence, Stoppelmann’s Examples 6 and 7, comprising PA 616 (Aa6) (meets Applicants’ polyamide (A1) and content thereof), PA 6I/6T (Ab3), glass fibers (meets Applicants’ filler (B) and content thereof) and additives (meets Applicants’ additive (C) and content thereof), differ from present claims 16, 29 and 31 in that the PA 6I/6T does not fall within the presently claimed polyamide (A2). Considering Stoppelmann discloses PA MACM16, PA PACM16 and PA TMDC16 (meets Applicants’ polyamide (A2)) as viable alternatives to the exemplified PA 6I/6T [0039], it would have been obvious to one having ordinary skill in the art to use PA MACM16, PA PACM16 or PA TMDC16 in lieu of the exemplified PA 6I/6T with the reasonable expectation of success.  Case law holds that a reference may be relied upon for all that it teaches, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  Moreover, the introductory phrase in claim 16, "a method of reducing the formation of solid material…" does not serve to patentably distinguish the present claims from Stoppelmann’s disclosure.  This language, in effect, simply states the result of molding the presently claimed composition.   Inasmuch as Stoppelmann’s above-modified composition is similarly-constituted and similarly-molded, it is reasonably believed that the same effect of reducing the formation of solid material would take place because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). 
	As to claims 17, 18 and 22, Stoppelmann exemplifies PA 616.

	As to claim 21, Stoppelmann’s above-modified Examples 6 and 7 would comprise 25 wt.% or about 30 wt.% PA MACM16, PA PACM16 or PA TMDC16 (meets Applicants’ polyamide (A2))
As to claim 23, component (A1) is claimed in a product-by-process format and, as such, it is not seen that the method of producing the polyamide affects the patentability of the claimed subject matter.  Case law holds that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  
As to claim 24, , it would have been obvious to one having ordinary skill in the art to use PA MACM16 or PA PACM16 as a viable alternative to Stoppelmann’s exemplified PA 6I/6T with the reasonable expectation of success. 
As to claims 25 and 26, Stoppelmann’s compositions comprise glass fillers.
As to claim 27, Stoppelmann discloses amorphous polyamides having a glass transition temperature of at least 120˚C [0040].
As to claim 28, Stoppelmann discloses amorphous polyamides with a preferred melting heat of at most 25 J/g and microcrystalline polyamides with a preferred melting heat of at most 3 J/g [0028-0031].
As to claim 30, Stoppelmann’s polyamide (A) is made from (Aa) 50.1 to 90 wt.% of at least one partially crystalline aliphatic polyamide inclusive of PA 516, PA 616 (meets Applicants’ polyamide (A1)), PA 11, PA 12, PA 1010, PA 1012, PA 1014, PA 1016 and PA 1018 (meets Applicants’ polyamide (A3)) and (Ab) 10 to 49.9 wt.% of at least one amorphous or microcrystalline polyamide inclusive of PA MACM16, PA PACM16 and PA TMDC16 (meets Applicants’ polyamide (A2)). Given that the partially crystalline polyamide (Aa) includes mixtures of any of PA 516, PA 616, PA 11, PA 12, PA 1010, PA 1012, PA 1014, PA 1016 and PA 1018 [0038], it would have been obvious to one having ordinary skill in the art to use a mixture of the exemplified PA 616 with any of PA 11, PA 12, PA 1010, PA 1012, PA 1014, PA 1016 and PA 1018 in amounts falling within the scope of the present claims with the reasonable expectation of success.  As an illustration, it would have been obvious to one having ordinary skill in the art to modify Example 6 to comprise 70 wt.% PA 616, 5 wt.% PA 11, PA 12, PA 1010, PA 1012, PA 1014, PA 1016 or PA 1018 and 25 wt.% PA MACM16, PA PACM16 or PA TMDC16.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claims 32-34, Stoppelmann discloses production of molded articles, such as housings (e.g., coverings), via extrusion or injection molding. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 21-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-35 of copending Application No 16/956564 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims embrace the copending compositions comprising (A) PA 516 or PA 616 (meets (A1)), (B)  PA 11, PA 12, PA 1010, PA 1012, PA 1014, PA 1016 or PA 108 (meets (A3)), (C) functionalized impact modifier (not precluded from present “comprising” claims) and (D) additive (meets (B) and (C)).  The introductory phrase, "method of reducing the formation of solid materials" does not serve to patentably distinguish the present claims from the copending claims.  This language, in effect, simply states the result of molding the claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments and amendments filed July 13, 2022 have been fully considered and are persuasive.  The 35 USC 112 rejection, 35 USC 102/103 rejections over US 2014/0065338 (Doshi) and nonstatutory double patenting rejection over Application No 16/988011 have been withdrawn. 
Applicant’s terminal disclaimer filed July 13, 2022 is effective to overcome the nonstatutory double patenting rejection over Application No 15/826177.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765